
	
		II
		Calendar No. 184
		110th CONGRESS
		1st Session
		S. 236
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2007
			Mr. Feingold (for
			 himself, Mr. Sununu,
			 Mr. Leahy, Mr.
			 Akaka, Mr. Kennedy,
			 Mr. Cardin, Mrs. Feinstein, and Mr.
			 Whitehouse) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		
			June 4, 2007
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To require reports to Congress on Federal agency use of
		  data mining.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Agency Data Mining Reporting
			 Act of 2007.
		2.DefinitionsIn this Act:
			(1)Data
			 miningThe term data mining means a query, search,
			 or other analysis of 1 or more electronic databases, where—
				(A)a department or
			 agency of the Federal Government, or a non-Federal entity acting on behalf of
			 the Federal Government, is conducting the query, search, or other analysis to
			 discover or locate a predictive pattern or anomaly indicative of terrorist or
			 criminal activity on the part of any individual or individuals; and
				(B)the query, search,
			 or other analysis does not use personal identifiers of a specific individual,
			 or inputs associated with a specific individual or group of individuals, to
			 retrieve information from the database or databases.
				(2)DatabaseThe
			 term database does not include telephone directories, news
			 reporting, information publicly available to any member of the public without
			 payment of a fee, or databases of judicial and administrative opinions.
			3.Reports on data
			 mining activities by Federal agencies
			(a)Requirement for
			 reportThe head of each department or agency of the Federal
			 Government that is engaged in any activity to use or develop data mining shall
			 submit a report to Congress on all such activities of the department or agency
			 under the jurisdiction of that official. The report shall be made available to
			 the public, except for a classified annex described in subsection
			 (b)(8).
			(b)Content of
			 reportEach report submitted under subsection (a) shall include,
			 for each activity to use or develop data mining, the following
			 information:
				(1)A thorough
			 description of the data mining activity, its goals, and, where appropriate, the
			 target dates for the deployment of the data mining activity.
				(2)A thorough
			 description of the data mining technology that is being used or will be used,
			 including the basis for determining whether a particular pattern or anomaly is
			 indicative of terrorist or criminal activity.
				(3)A thorough
			 description of the data sources that are being or will be used.
				(4)An assessment of
			 the efficacy or likely efficacy of the data mining activity in providing
			 accurate information consistent with and valuable to the stated goals and plans
			 for the use or development of the data mining activity.
				(5)An assessment of
			 the impact or likely impact of the implementation of the data mining activity
			 on the privacy and civil liberties of individuals, including a thorough
			 description of the actions that are being taken or will be taken with regard to
			 the property, privacy, or other rights or privileges of any individual or
			 individuals as a result of the implementation of the data mining
			 activity.
				(6)A list and
			 analysis of the laws and regulations that govern the information being or to be
			 collected, reviewed, gathered, analyzed, or used with the data mining
			 activity.
				(7)A thorough
			 discussion of the policies, procedures, and guidelines that are in place or
			 that are to be developed and applied in the use of such technology for data
			 mining in order to—
					(A)protect the
			 privacy and due process rights of individuals, such as redress procedures;
			 and
					(B)ensure that only
			 accurate information is collected, reviewed, gathered, analyzed, or
			 used.
					(8)Any necessary
			 classified information in an annex that shall be available, as appropriate, to
			 the Committee on Homeland Security and Governmental Affairs, the Committee on
			 the Judiciary, the Select Committee on Intelligence, and the Committee on
			 Appropriations of the Senate and the Committee on Homeland Security, the
			 Committee on the Judiciary, the Permanent Select Committee on Intelligence, and
			 the Committee on Appropriations of the House of Representatives.
				(c)Time for
			 reportEach report required under subsection (a) shall be—
				(1)submitted not
			 later than 180 days after the date of enactment of this Act; and
				(2)updated not less
			 frequently than annually thereafter, to include any activity to use or develop
			 data mining engaged in after the date of the prior report submitted under
			 subsection (a).
				
	
		1.Short titleThis Act may be cited as the
			 Federal Agency Data Mining Reporting
			 Act of 2007.
		2.DefinitionsIn this Act:
			(1)Data
			 miningThe term data mining means a program
			 involving pattern-based queries, searches, or other analyses of 1 or more
			 electronic databases, where—
				(A)a department or agency of
			 the Federal Government, or a non-Federal entity acting on behalf of the Federal
			 Government, is conducting the queries, searches, or other analyses to discover
			 or locate a predictive pattern or anomaly indicative of terrorist or criminal
			 activity on the part of any individual or individuals;
				(B)the queries, searches, or
			 other analyses are not subject-based and do not use personal identifiers of a
			 specific individual, or inputs associated with a specific individual or group
			 of individuals, to retrieve information from the database or databases;
			 and
				(C)the purpose of the
			 queries, searches, or other analyses is not solely—
					(i)the detection of fraud,
			 waste, or abuse in a Government agency or program; or
					(ii)the security of a
			 Government computer system.
					(2)DatabaseThe
			 term database does not include telephone directories, news
			 reporting, information publicly available to any member of the public without
			 payment of a fee, or databases of judicial and administrative opinions or other
			 legal research sources.
			3.Reports on data mining
			 activities by Federal agencies
			(a)Requirement for
			 reportThe head of each department or agency of the Federal
			 Government that is engaged in any activity to use or develop data mining shall
			 submit a report to Congress on all such activities of the department or agency
			 under the jurisdiction of that official. The report shall be produced in
			 coordination with the privacy officer of that department or agency, if
			 applicable, and shall be made available to the public, except for an annex
			 described in subsection (c).
			(b)Content of
			 reportEach report submitted under subsection (a) shall include,
			 for each activity to use or develop data mining, the following
			 information:
				(1)A thorough description of
			 the data mining activity, its goals, and, where appropriate, the target dates
			 for the deployment of the data mining activity.
				(2)A thorough description of
			 the data mining technology that is being used or will be used, including the
			 basis for determining whether a particular pattern or anomaly is indicative of
			 terrorist or criminal activity.
				(3)A thorough description of
			 the data sources that are being or will be used.
				(4)An assessment of the
			 efficacy or likely efficacy of the data mining activity in providing accurate
			 information consistent with and valuable to the stated goals and plans for the
			 use or development of the data mining activity.
				(5)An assessment of the
			 impact or likely impact of the implementation of the data mining activity on
			 the privacy and civil liberties of individuals, including a thorough
			 description of the actions that are being taken or will be taken with regard to
			 the property, privacy, or other rights or privileges of any individual or
			 individuals as a result of the implementation of the data mining
			 activity.
				(6)A list and analysis of
			 the laws and regulations that govern the information being or to be collected,
			 reviewed, gathered, analyzed, or used in conjunction with the data mining
			 activity, to the extent applicable in the context of the data mining
			 activity.
				(7)A thorough discussion of
			 the policies, procedures, and guidelines that are in place or that are to be
			 developed and applied in the use of such data mining activity in order
			 to—
					(A)protect the privacy and
			 due process rights of individuals, such as redress procedures; and
					(B)ensure that only accurate
			 and complete information is collected, reviewed, gathered, analyzed, or used,
			 and guard against any harmful consequences of potential inaccuracies.
					(c)Annex
				(1)In
			 generalA report under subsection (a) shall include in an annex
			 any necessary—
					(A)classified
			 information;
					(B)law enforcement sensitive
			 information;
					(C)proprietary business
			 information; or
					(D)trade secrets (as that
			 term is defined in section 1839 of title 18, United States Code).
					(2)AvailabilityAny
			 annex described in paragraph (1)—
					(A)shall be available, as
			 appropriate, and consistent with the National Security Act of 1947 (50 U.S.C.
			 401 et seq.), to the Committee on Homeland Security and Governmental Affairs,
			 the Committee on the Judiciary, the Select Committee on Intelligence, the
			 Committee on Appropriations, and the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Homeland Security, the Committee on
			 the Judiciary, the Permanent Select Committee on Intelligence, the Committee on
			 Appropriations, and the Committee on Financial Services of the House of
			 Representatives; and
					(B)shall not be made
			 available to the public.
					(d)Time for
			 reportEach report required under subsection (a) shall be—
				(1)submitted not later than
			 180 days after the date of enactment of this Act; and
				(2)updated not less
			 frequently than annually thereafter, to include any activity to use or develop
			 data mining engaged in after the date of the prior report submitted under
			 subsection (a).
				4.Protection for
			 classified information contained in an annex to a data mining
			 reportAny disclosure of any
			 classified information contained in an annex made available to Congress
			 pursuant to either section 3(c)(2) of this Act or section 126(a)(7) of Public
			 Law 109–177, may be prosecuted under any applicable statute, including—
			(1)sections 793, 794, 798,
			 or 1924 of title 18, United States Code; and
			(2)section 4 of the
			 Subversive Activities Control Act of 1950 (50 U.S.C. 783).
			
	
		June 4, 2007
		Reported with an amendment
	
